People v Alam (2019 NY Slip Op 00233)





People v Alam


2019 NY Slip Op 00233


Decided on January 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2019

Sweeny, J.P., Richter, Kapnick, Gesmer, Kern, JJ.


8106 2354/03 5938/03

[*1]The People of the State of New York, Respondent,
vRussell Alam, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alice Wiseman of counsel), for respondent.

Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered February 27, 2004, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
Defendant, whose plea withdrawal motion was made on different grounds, failed to preserve his challenge to the plea colloquy, and it does not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]). We decline to review defendant's claim in the interest of justice. As an alternative holding, we find that the record as a whole demonstrates that the plea was knowing, intelligent and voluntary. When defendant made a statement that could be viewed as negating the element of force, the plea court carefully ascertained that defendant was admitting that element.	The record here does not provide any basis to vacate the guilty plea based on defendant's mental status. We have
considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2019
CLERK